DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-16, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jordan (US 2020/0156697, cited but not relied upon in previous office action.).
Jordan discloses:
Re claim 1.
An electromechanically assisted steering system, having a worm drive comprising:
a worm shaft (16 & 34. The Examiner notes independent claim 1 does not require the worm shaft be of single-piece construction.) and a worm gear (18; Fig. 1);
an electric motor (20) which has a drive shaft (24); and
a spring element (44);
wherein at an end assigned to the electric motor, the worm shaft has a first bearing portion (at 46) which is connected to the drive shaft in a torque-transmitting manner (connected via coupling device 26), and an axial opening (for some dependent claims the axial opening is considered 32, for other dependent claims the axial opening is considered the opening in 34) in which the spring element is at least partially received (Fig. 1), a worm shaft-assigned end of the drive shaft (24) terminating outside of the axial opening or protruding at most an eighth of an axial extent of the axial opening into the axial opening (Fig. 1),
wherein the worm shaft (16) has a second bearing portion (near 30) which is arranged at an end of the worm shaft remote from the first bearing portion (Fig. 1),
wherein the spring element (44) is connected to the first bearing portion   so as to transmit axial force in the axial direction, such that the spring element axially pretensions the worm shaft relative to the worm gear (abstract), and
wherein a tolerance compensation of the worm drive in the axial direction of the worm shaft is carried out exclusively via the spring element (para. [0023] which recites, inter alia, that “In particular, the coupling device does not act upon the worm shaft with an axial force. In other words, the worm shaft is only acted upon by the spring element with the preloading force.”).
Re claim 2. The electromechanically assisted steering system as defined in claim 1, wherein a first end of the spring element (44) is axially supported directly on the worm shaft (16 and 34; Fig. 1), a second end of the spring element being axially supported on the drive shaft (24, Fig. 1).
Re claim 3. The electromechanically assisted steering system as defined in claim 1, wherein the axial opening (32) is at an electric (24) motor-assigned end of the worm shaft (16) (Fig. 1).
Re claim 4. The electromechanically assisted steering system as defined in claim 2, wherein the first end of the spring element (44) is directly supported on an axial defining wall (wall 38 of worm shaft (16, 34)) of the axial opening
Re claim 5. The electromechanically assisted steering system as defined in claim 1, wherein the worm shaft-assigned end of the drive shaft (24) terminates outside the axial opening (Fig. 1).
Re claim 6. The electromechanically assisted steering system as claimed in one of claim 1, wherein the spring element (44) is guided by a radial defining wall of the axial opening (opening inside 34) and/or by a pin which is arranged on a front face of the worm shaft-assigned end of the drive shaft
Re claim 14. The electromechanically assisted steering system as defined in claim 1, wherein the worm shaft-assigned end of the drive shaft (24) includes a pin (end of drive shaft 24 which contacts with spring 44 and is surrounded by a portion of spring 44. Compare to pin 38 of the instant application seen in Fig. 2a which is shown as integral with the drive shaft.)  that guides the spring element (44), the pin terminating outside of the axial opening or protruding at most an eighth of the axial extent of the axial opening into the axial opening (Fig. 1 shows the pin terminating outside of the axial opening).
Re claim 15. The electromechanically assisted steering system as defined in claim 14, wherein the pin terminates outside of the axial opening. (Fig 1)
Re claim 16. The electromechanically assisted steering system as defined in claim 1, wherein a length of an axial extent of the spring element (44) is at least equal to a length of the axial extent of the axial opening (Fig. 1. The spring is longer than the axial opening and therefore the axial extent of the spring element 44 is at least equal to the length of the axial extent of the axial opening.).




Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art (Jordan, cited above) does not disclose the spring constant, and so does not disclose the spring constant within the claimed range. Additionally, while Jordan does discuss spring force (see for example para. [0037] - “the spring force is within the range from 200 N to 330 N, preferably in the range between 230 N and 300 N, more preferably in the range between 250 N and 280 N”), Jordan does not provide distances such that the spring constant may be calculated to determine whether the spring constant of the device of Jordan falls within the claimed ranges. Additionally, Jordan teaches away from the spring constant of the device of Jordan being modified or optimized by using a spring with a different spring constant, since it teaches the spring force being adjusted by changing the position of component (34) of the worm shaft (16, 34) which would negate the need to change the spring constant in order to adjust the spring force.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection, necessitated by Applicant’s amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658